             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

GARY LEON WEBSTER                                            PLAINTIFF
ADC #114018

v.                       No. 3:19-cv-57-DPM

CAMERON SAILOR, Probation/                                DEFENDANT
Parole Officer

                                ORDER

     1. Webster hasn't paid the filing and administrative fees or filed
an application to proceed in forma pauperis. He must do one or the other
by 25 April 2019. If he doesn't, then the Court will dismiss his case
without prejudice. LOCAL RULE 5.5(c)(2).
     2. The Court directs the Clerk to mail Webster an application to
proceed in forma pauperis. If the Court grants Webster permission to
proceed in forma pauperis, then he will have to pay the $350 filing fee in
monthly installments taken from his prisoner account. 28 U.S.C.
§ 1915(b).

     So Ordered.

                                                v
                                  D.P. Marshall Jr.
                                  United States District Judge
